TCE CUR CAC OMA ek ccs

{
Debtorname West Coast Distribution, Inc.

 

CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
United States Bankruptcy Court for the: DIVISION

 

| Case number (if known) _2:19-bk-20332-BB
| | Check if this is an
L amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 125

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1344,
1519, and 3571.

   

Declaration and signature

 

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership: or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G; Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
Amended Schedule Schedule A/B

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Form 204)
Other document that requires a declaration

 

OOm@OoOmoooo

 

| declare under penalty of perjury that the foregoing is true and correct. .

Executed on _lofa 2014 x Whi yo Mm: Fhomma

Sighature of indi¥idual signing on behalf of debtor

 

Gladys Francisco
Printed name

 

Controller
Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname West Coast Distribution, Inc.

 

[
|
|
| United States Bankruptcy Court for the: DIVISION

|
CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES

Case number (ifknown) 2:19-bk-20332-BB

Mi Check if this is an
amended filing

 

i
i
i
|

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12/15

Disclose ail property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
include all property in which the debtor hoids rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. in Schedule A/8, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 2066).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

eyes | Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

   

 

 

Ci No. Go to Part 2.

@ Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

 

 

 

3. Checking, savings, money market, or financial brokerage accounts (/dentify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
3.1. East West Bank Checking 5376 $4,584.82
3.2. East West Bank Checking 1581 $365,540.66
4, Other cash equivalents (Identify all)
5. Total of Part 1. $370,125.48

 

 

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

  

= Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

CI No. Go to Part 3.
@ Yes Fill in the information below.
7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit

Security Deposit Held by Charles Dunn Real Estate Services re 37th Street Property
7.1. Lease $176,233.00

 

 

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor West Coast Distribution, Inc. Case number (ifknown) 2:19-bk-20332-BB

Name eon ater arenes

 

 

 

 

 

 

 

 

7.2, Bond held by DLSE $5,000.00

7.3. Security Deposit Held by Imperial Development re Carmenita property $240,000.00

7.4. Southern California Edison Utility Deposit $10,600.00
8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

Description, including name of holder of prepayment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.1. _Progressive Auto Insurance $1,516.50
8.2. Premium Financing Specialist re liability insurance $29,256.59
8.3. Dealer Protection Group re EPLI through 9/27/19 - $9,235.41
8.4. Patriot Risk Insurance re Tail Policy $87,500.00
8.5, City of Vernon re Business License for Fruitland property $8,972.50
8.6. City of Vernon re Business License for 37th Street property $8,975.50
8.7. DLSE re Garment Registration $460.51
8.8. LA County Tax Collector re property tax for 37th Street property $5,856.28
8.9. LA County Tax Collector re property tax for Fruitland property $1,903.63
an Hutchinson & Bloodgood $18,221.33
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor West Coast Distribution, Inc. Case number (ifknown) 2:19-bk-20332-BB
Name

8.11
Manhatan Associates re WMS Annual Maintenance $29,274.99

8.12
International Systems re Finishing Annual Maintenance $250.00

8.13
CDW Direct re Carbon Block Defense $1,250.00

8.14
Lightwell Inc. re license support $3,999.80

8.15
Kyocera re annual support $2,133.33

8.16
Inuit re Qhooks annual support $744.79
9. Total of Part 2. $641,384.16

Accounts receivable

Add lines 7 through 8. Copy the total to line 81.

 

 

 

10. Does the debtor have any accounts receivable? The amount of A/R scheduled herein is the outstanding A/R billed by the Debtor to its customers as of August 30, 2019
(the bankruptcy petition date) and does not include any unbilled amounts, consisting primarily of unbilled amounts during

CI No. Go to Part 4.
& Yes Fill in the information below.

the last week of August. Approximately one week after the end of each month, the Debtor does a month end journal
entry in which the unbilled A/R for services rendered, consisting primarily of unbilled amounts during the last week of that
month, are added to the A/R totals as a general ledger journal entry. The adjusted A/R totals inclusive of the month-end

journal entry will be the month ending A/R figure included by the Debtor in each of its Monthly Operating Reports.

 

 

 

 

41, Accounts receivable
11a. 90 days old or less: 1,141,634.92  - 28,868.77 =... $1,112,766.15,
face amount doubtful or uncollectible accounts —
11b. Over 90 days old: 212,072.57 - 87,705.85 =... $124,366.72
‘faceamount SCS “doubtful or uncollectible accounts OO
12. Total of Part 3.
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
ieee = investments

 

13. Does the debtor own any investments?

No. Go to Part 5.
(1 Yes Fill in the information below.

Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property

page 3

Best Case Bankruptcy
Debtor West Coast Distribution, Inc. Case number (if known) 2:19-bk-20332-BB

Name

 

 

CINo. Go to Part 6.

I Yes Fill in the information below.

General description Date of the last Net book value of Valuation method used Current value of
physical inventory debtor's interest for current value debtor's interest
(Where available)
19. Raw materials

20. Work in progress

21. Finished goods, including goods held for resale
22. Other inventory or supplies
Pallets & Shipping
Supplies $186,200.67 Cost $186,200.67

 

 

23. Total of Part 5.
Add tines 19 through 22. Copy the total to line 84.

 

 

 

24. is any of the property listed in Part 5 perishable?
@ No
C] Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
No
CJ Yes. Book value Valuation method _ Current Value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
Wino
Cl Yes

  

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled moter vehicles and land)?

 

HZ No. Go to Part 7.
CJ Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 

CI No. Go to Part 8.
I Yes Fill in the information below.
General description Net book value of Valuation method used Current value of

debtor's interest for current value debtor's interest
(Where available)

39. Office furniture
See Exhibit 39/40/41 hereto $10,500.00 Costless dep $10,500.00.

 

 

40. Office fixtures

 

 

 

See Exhibit 39/40/41 hereto $9,705.00 Costless dep $9,705.00
41. Office equipment, including all computer equipment and

communication systems equipment and software

See Exhibit 39/40/41 hereto $40,451.50 Costiess dep $40,451.50
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor West Coast Distribution, inc.
Name

 

 

Case number (ifknown) 2:19-bk-20332-BB

 

 

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
Bi No
CQ Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
EB No
Cl Yes

  

|| Machinery, equipment, and vehicles

 

____ $60,656.50,

 

 

 

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

CI No. Go to Part 9.
Mf Yes Fill in the information below.
Net book value of

debtor's interest
(Where available)

General description
include year, make, model, and identification numbers
(i-e., VIN, HIN, or N-number)

Valuation method used
for current value

Current value of
debtor's Interest

 

 

 

 

 

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1. 1999 Chevy Astro $500.00 $500.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
floating homes, personal watercraft, and fishing vessels
49. Aircraft and accessories
50. Other machinery, fixtures, and equipment (exciuding farm
machinery and equipment)
51. Total of Part 8. $500.00 |
Add lines 47 through 50. Copy the total to line 87. EET
52. Is a depreciation schedule available for any of the property listed in Part 87
El No
{Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
Ei No
QD Yes
| Real property 7
54. Does the debtor own or lease any real property?
CI No. Go to Part 10.
Wi Yes Fill in the information below.
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor West Coast Distribution, inc. Case number (ifknown) 2:19-bk-20332-BB.

 

 

Name
Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property

Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if
available.

5°: 9602-08 E 37th St.
Vernon, CA 90058 Leasehold Unknown Unknown

 

55.2. 12828 Carmenita

Road, Santa Fe
Springs, CA Leasehold Unknown Unknown

 

 

55:3. 5475 §. Soto St.

Vernon, CA 90058 Leasehold Unknown Unknown

 

 

56. Total of Part 9.

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.

 

57. Is a depreciation schedule available for any of the property listed in Part 97
@ No
CI Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
No
Cl Yes

  

ia-ets 2 intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

 

@ No. Go to Part 11.
(CI Yes Fill in the information below.

  

| All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include ail interests in executory contracts and unexpired leases not previously reported on this form.

 

ME No. Go to Part 12.
C) Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor West Coast Distribution, Inc. Case number (ifknown) 2:19-bk-20332-BB

Name

 

 

 

 

In Part 12 copy all of the totals from the earlier parts of the form

Type of property : Current value of Current value of real
personal property property S oS
80. Copying & pdulvalents, and financial assets. $370,125.48
81. Deposits and prepayments. Copy line 9, Part 2. «$641,384.16
82. Accounts receivable. Copy line 12, Part 3. ss $1,237,132.87_
83. Investments. Copy line 17, Part 4. $0.00
84. Inventory. Copy line 23, Part 5. «$186,200.67.
85, Farming and fishing-related assets. Copy line 33, Part 6. $8.00

86. Office furniture, fixtures, and equipment; and collectibles.

 

 

 

 

 

 

 

 

 

Copy line 43, Part 7. _ ___ $60,656.50
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. «$500.00
88. Real property. Copy line 56, Part Qo... c.cccssssscsssssesesesscsesseacsssnsscensacssessensseateseseeacsnsacsnssesesseees RO $0.00
89. Intangibles and intellectual property. Copy line 66, Part 10. «$0.00
90. All other assets. Copy line 78, Part 11. + $0.00
i |
91. Total. Add lines 80 through 90 for each column | $2,495,999.68 §+91b. | $0.00
ee | [eee tenet
92. Total of all property on Schedule A/B. Add lines 91a+91b=92
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
EXHIBIT 39/40/41 TO SCHEDULE B

Asset Type
Computer
Computer Software
Computer Software
Computer Hardware
Computer Hardware
Computer Hardware
Computer Hardware
Computer Hardware
Computer Hardware
Computer Hardware
Computer Hardware

Machinery & Equipment
Telephone
Electronics
Electronics
Electronics
Equipment
Equipment

Furnitures & Fixtures
Furnitures
Furnitures
Furnitures

Fixtures

Description

WMS - Manhattan / Scale
Web Filter - Barracuda
Computer Monitors
Desktop Computer
Laptop

Handheld Scanner
Handheld Charger

Label Printer

Paper Printer

Server

IP Telephone
Mobile Phones
Docking Station
Handheld Radio
Network Switch
Weighing Scale

Office Desks
Office Chairs
Conference Table

Racking System - SFS building

Qty

140 users
3

249

177

26

137

37

65

71

12

91
32

101
65
30

125
150

Ve Ue

vy UF

NT 1 HY HH

Ue TU

Est Cost

20.00
50.00
50,00
69.50

50,00
50.00
750.00

20.00
50.00
40.00
30,00
33.00
25.00

50.00
25.00
100.00

FT Up th th YHOO

FA FIN Th HH MH HH

Total Cost

4,980.00
8,850.00
1,300.00
9,521.50
3,250.00
3,550.00
9,000.00
40,451.50

1,820.00
1,600.00
360.00
3,030.00
2,145.00
750.00
9,705.00
6,250.00
3,750.00
200.00
10,200.00
